            Case 1:18-cv-00090-JPO Document 83-1 Filed 03/31/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 STASON SUTTON,
                                                           Docket No. 1:18-cv-00090 (JPO)
                           Plaintiff,

                    -against-                              DECLARATION IN SUPPORT

626 EMMUT PROPERTIES, LTD. AND 10TH
AVENUE GROUP, INC.

                            Defendants.


      BRUCE HOROWYTZ, DECLARES, PURSUANT TO 28 USC 1746, UNDER
 PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED STATES OF AMERICA,
 THAT THE FOLLOWING IS TRUE AND CORRECT:

       1.       I am a Principal of 10th Avenue Group, Inc., a defendant in the above-captioned action,

which operates the subject restaurant “44 & 10 Hell’s Kitchen” (the “Restaurant”), located at 622

10th Avenue, New York, NY 10036.

       2.       I am the owner of a small business in New York City, and for reasons explained

below, I urge the Court to take decisive action to bring this case to an end and prevent a miscarriage

of justice by a plaintiff and counsel whom are clearly abusing the Americans with Disabilities Act

(“ADA”) to extract unjustified compensation and/or attorneys’ fees.

       3.       I am making this declaration at a time when the Restaurant is closed on account of the

COVID-19 crisis. There is a distinct possibility that absent government intervention, the Restaurant

may never reopen and/or may end up in bankruptcy. Nonetheless, I am making this declaration at

this time, and authorizing the filing of the accompanying motion, so as to bring this matter to a

reasonable, fair and appropriate ending.

       4.       At the outset, explained more fully below, my restaurant always welcomed and served

persons with disabilities, including those in wheelchairs. We always had a portable ramp for our
            Case 1:18-cv-00090-JPO Document 83-1 Filed 03/31/20 Page 2 of 9




main entrance to accommodate persons with disabilities. There was never any discrimination against

any such persons with disabilities. As soon as the Plaintiff commenced this case, at significant

expense for a small business, I arranged, among other things, to have a permanent ramp installed,

reconfigure the entrance to the main floor bathroom, and modified the bathroom itself, so as to make

it easily accessible to persons using wheelchairs. We had already had available, and used, table top

extenders to accommodate people in wheelchairs. We also raised all of our tables to make it easier

to accommodate larger wheelchairs. Rather than appreciate the immediate and thorough efforts we

made in order to comply with the law, the Plaintiff and/or his counsel, persist in prosecuting this case

relying on the most picky and technical violations of code standards for ADA compliance even

though in reality my Restaurant is fully accessible and there is absolutely no discrimination against

persons with disabilities.

       5.       As I understand from counsel, and as explained in the accompanying memorandum

of law, private litigants seeking to enforce the ADA do not have the right to demand absolute strict

compliance with regulatory standards when someone like me has made all reasonable

accommodations, and additionally awards of legal fees are discretionary and must be reasonable. I

am prepared to pay a reasonable and indeed generous combined legal and expert fee of $9,500 to

bring this case to an end. I urge the Court to recognize that this case is not being prosecuted in good

faith and to bring this case to an end. Indeed, I urge the Court to recognize that had Plaintiff simply

sent a demand letter advising that he intended to commence litigation if the Restaurant did not

improve handicap accessibility, I would have addressed the issues without need for any litigation.

While the law does not have a pre-litigation demand requirement, I respectfully submit the Court

should limit recovery of attorneys’ fee and expert fees to a reasonable amount so as to prevent abuse

of the law. I suggest that where you have a Plaintiff and attorney, with an admitted history of
             Case 1:18-cv-00090-JPO Document 83-1 Filed 03/31/20 Page 3 of 9




prosecuting ADA compliance cases as “testers” limiting fees to some amount such as $9,500, is

beyond fair since these are cookie cutter lawsuits where essentially the same complaint is used over

and over and there is no legal expertise needed to say a ramp is needed where there is a step. In these

difficult times when restaurants may be crushed under the COVID-19 pandemic, it is time to bring

some sanity and fairness to the resolution of such cases before the Court.

Introduction

        6.       I submit this affidavit in support of the Defendants’ motion for summary judgment

for an order finding that (i) Defendants have already performed renovations and alterations to its

Restaurant to make “readily achievable accommodations” under the ADA, (ii) to award Plaintiff

$9,500.00 in reasonable attorneys’ fees and disbursements, and (iii) for the Court to mark this action

disposed and for the Court to decline to exercise supplemental jurisdiction over the Plaintiff’s state

and local/city claims for additional monetary damages.

        7.       As further explained below, after being sued, my Restaurant made alterations to

readily accommodate wheelchair users including without limitation (i) installing a permanent ramp,

(ii) installing an electric automatic door at the ramp entrance, (iii) undertaking a major

reconfiguration of the Restaurant’s bathroom to ensure our wheelchair patrons have bathroom access;

(iv) raising the height of the dining room tables to be ADA compliant. For purpose of this motion,

it is conceded that Plaintiff may be able to identify some minor discrepancies between code

requirements for handicap accessibility and existing conditions, but I ask the Court to determine, as

a matter of summary judgment, that there is no reason for a trial or further discovery. For example,

I readily acknowledge that in the current rebuilt handicap bathroom, the “grab bar” alongside the

toilet is slightly shorter than regulations, but that is simple because the wall to which it is attached is

shorter than needed to comply with requirements for new construction. The Court can take judicial
              Case 1:18-cv-00090-JPO Document 83-1 Filed 03/31/20 Page 4 of 9




notice that it is impossible to anchor a “grab bar” to a wall if the “grab bar” is longer than the wall

itself (which would require the bar to be suspended in mid air). The only way to increase the length

of the wall would be to shut down the restaurant, increase the size of the bathroom by shrinking an

already small kitchen, moving kitchen appliances and gas lines, all of which would shut down the

restaurant (or make the restaurant impossible to continue operating), so that a “grab bar” which is

currently fully functional is made a few inches longer. The ADA was never intended to, and does

not require, such work which is not creating a “readily achievable accommodation.” This type of

issue should not stand in the way of the Court quickly and decisively resolving the case.

         8.       The parties recently attempted to mediate a settlement on February 25, 20201. The

mediation proved unsuccessful. I understand that the substance of mediation discussions are not

admissible, but without addressing the substance of any mediation discussions, I respectfully submit

that Plaintiff’s attorneys are holding the Defendants hostage for ransom and doing everything in their

power to “run the meter”, “churn” attorneys’ fees, and gouge the Defendants for as much money as

they can.

         9.       I am advised by counsel that on several occasions, federal judges in both the S.D.N.Y

and the E.D.N.Y have commented or outright reprimanded the Plaintiff’s law firm for utilizing the

aggressive litigation tactics they are using here, attempting to “shake-down” small business owners

and property owners for large monetary settlements. See accompanying Memorandum of Law.

         10.      Therefore, as further detailed below, we submit that the Court should put an end to

the Plaintiff’s attorneys’ strategy when it is undisputed that alterations have already been performed

to ensure “readily achievable accommodations” to wheelchair users such as the Plaintiff. As such, I




1
    [See 2/25/20 Minute Entry on ECF]
         Case 1:18-cv-00090-JPO Document 83-1 Filed 03/31/20 Page 5 of 9




respectfully request that the Court grant the Defendants’ motion and put an end to the Plaintiff’s

counsel’s “shake-down/ransom” litigation tactics.

Background Info on Restaurant

       11.     I have operated our Restaurant “44 & 10 Hell’s Kitchen” for approximately twenty

(20) years, since we took over the space as commercial tenants in 2000 converting a local diner into

our current Restaurant. My restaurant is not part of a chain. My restaurant provides jobs for a number

of people and supports me and my family. Plaintiff does not appear to care if they put me and my

Restaurant out of business.

       12.     My Restaurant prides itself in serving “reinvented American” cuisine to an eclectic

clientele, including famous patrons such as our prior city mayor and presidential candidate Mike

Bloomberg, and various other celebrities such as Rosie O’Donnell, Tom Hanks, Vanessa Williams,

Rhea Perlman, and Jonathan Groff to name only a few of our regular celebrity patrons. See attached

Instagram Restaurant photos annexed as Exhibit A.

       13.     Notwithstanding our celebrity patronage, the Court should note that I am also a

resident of the local neighborhood and live approximately 700 feet from where our Restaurant is

located, and therefore I am extremely sensitive to addressing the needs and concerns of our Hell’s

Kitchen neighborhood.      I have also served on the board of directors of my local residential

cooperative building on 46th street.

       14.     My Restaurant team and I have always taken steps to address the concerns of our local

neighborhood patrons, including our patrons with disabilities. We have served countless patrons

who utilize wheelchairs without anyone making any complaints prior to the commencement of this

action. In fact, we have had compliments from our wheelchair bound diners for the accessibility of
         Case 1:18-cv-00090-JPO Document 83-1 Filed 03/31/20 Page 6 of 9




our Restaurant and the ease in which they are able to enter and egress the space, including the

bathroom.

       15.     Prior to the commencement of Plaintiff’s action, we used a “movable ramp” to assist

wheelchair patrons into the Restaurant. I am advised that prior documents in the Court’s docket

show that even the Plaintiff posted on social media that he enjoyed eating and drinking at our

Restaurant on or about July 11, 2017 (Document #64-1), before he commenced this lawsuit. Indeed,

for the past twenty (20) years, both before and after Plaintiff’s lawsuit, my Restaurant has always

been readily accommodating to our wheelchair patrons, even though Plaintiff’s attorneys are insisting

otherwise in an aggressive litigation strategy aimed at squeezing the Defendants for a large monetary

settlement.

       16.     Since it undisputed that we made “readily achievable accommodations”, we now ask

the Court to grant the Defendants’ instant motion for summary judgment, award the Plaintiff

$9,500.00 in attorneys’ fees, and mark the case fully disposed and off the Court docket/calendar. In

reality, this case was unnecessary in the first place. At this point, $9,500 is more than fair

compensation for commencing an unnecessary case.

Undisputed Facts: ADA Remediations Performed After Lawsuit Commenced

       17.     After the Plaintiff commenced and served his lawsuit against the Defendants, I hired

an ADA accessibility expert, Accessibility Services (“ACS”), as well as construction professionals

to correct any architectural barriers that Plaintiff was claiming were impeding his ability to access

and dine in our Restaurant.

       18.     Promptly after this case was commenced, upon the advice of Defendants’ expert,

ACS, without the need for discovery or any judicial prompting, we installed the following:
        Case 1:18-cv-00090-JPO Document 83-1 Filed 03/31/20 Page 7 of 9




      (a) Permanent Ramp: The installation of a permanent ramp, photos of which are annexed

            hereto as Exhibit B;

      (b) Electric Automatic Door annexed to Ramp: The installation of an electric automatic door

            as an entrance from the permanent ramp, photos of which are annexed hereto as Exhibit

            C, See also video which can be viewed at this link: https://dlpartnerslaw-

            my.sharepoint.com/:f:/g/personal/egarcia_dagll_com/EjEO8mpfMclOgK6pQJO78jcBJz

            PvYzPxzIx9tg7h7rfugw?e=tGVWPN;

      (c) ADA Renovation of the Main Bathroom:            A complete renovation of the main dining

            room bathroom to make it as readily ADA compliant as was actually possible, which

            included: taking down a wall to completely reconfigure the entrance to the bathroom,

            removing prior sink and installing a new ADA compliant sink including the removal of

            any lower pipe obstructions, installing ADA compliant mirror, installing “wall-to-wall”

            railings throughout the entirety of the bathroom, reconfiguring the toilet including

            installing an ADA compliant flusher/knob. Photographs of the ADA renovated main

            dining room bathroom are annexed hereto as Exhibit D.

      (d) Dining Room Tables raised to be ADA compliant: Also, the Restaurant has undertaken

            the task of raising the height of all its dining room tables so that they are ADA compliant

            and readily accessible for our wheelchair patrons (See Exhibit E).

For Purposes of this Motion Defendant Concedes that Plaintiff can Identify Minor Variations
Between Building Code for ADA Accessibility and Existing Corrected Conditions

      19.      Although we submit that we have attempted to go “above and beyond” in offering

“readily achievable accommodations”, for purposes of this motion, we must concede that not

everything is 100% in line with building code requirements for handicap accessibility of new
          Case 1:18-cv-00090-JPO Document 83-1 Filed 03/31/20 Page 8 of 9




construction, but we ask the Court to recognize that the standard for an ADA lawsuit is making

“readily achievable accommodations.”

       20.      To the extent that Plaintiff’s counsel makes hyper-technical arguments as to code

compliance such as

(a) “the configuration of the bathroom and its railing is not 100% complaint by a half inch, etc.”-

    RESPONSE: it would be impossible to further reconfigure the bathroom and its walls without

    having to completely interfere with the kitchen’s gas lines, water lines, and dishwasher

    equipment, and therefore any further reconfiguration would NOT be “readily achievable” (if not

    actually impossible) and/or it would be “disproportionate” to the overall cost of the entire

    alteration to the point of being cost prohibitive, or

(b) “that the ramp on a side-entrance is a discriminatory entranceway that should be granted to the

    main entranceway” RESPONSE: having a dedicated permanent ramp in one entranceway is

    what is required under the ADA, and it is what was readily achievable at an already great

    expense to the Defendants2;

(c) “access to basement bathroom should be ADA complaint” RESPONSE: Requesting an ADA

    compliant bathroom in the “basement bathroom” is a red-herring since (i) there is no dining

    service in the basement and therefore there would be no actual need to want to have access to

    the basement bathroom (except for the purpose of litigation harassment by Plaintiff’s attorneys),

    and (ii) I am advised by ACS that this is not what is required by the ADA’s regulations; (iii) it

    would be unfeasible/impossible to do so without being completely cost-prohibitive, and

    disproportionate to the overall cost of the alterations.


2
 If Plaintiff truly wishes to enter through the main entranceway (as opposed to the entranceway with a
dedicated/permanent ramp), he is free to do so with our movable ramp which we have been utilizing with our patrons
for the past 20 years.
Case 1:18-cv-00090-JPO Document 83-1 Filed 03/31/20 Page 9 of 9




        30
